DETAILED ACTION
This Office Action is in response to the remarks entered on 4/27/2022. Claims 1-5, 8, 11, 16, 18 were amended. No claims were added or cancelled. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-7, 18-20), and a method (claims 8-17). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical concepts” (mathematical relationships and calculations). 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Independent Claim 1:
“wherein in response to each portion of the input data being serially transmitted from the common serial bus, a count is incremented” (mathematical calculation/relationship),
“in response to the count meeting a threshold (mathematical relationship), for each node that stored the input data: 
add a second source identification data to the output of the transfer function” (mathematical calculation/relationship).

Independent Claim 8:
“for each node of the plurality of nodes, in response to a condition being met:
incrementing a count for each serially transmitted portion of the input data” (mathematical calculation/relationship);
“in response to the count satisfying a threshold (mathematical relationship), for each node that stored the input data:
adding a second source identification data to the output of the transfer function” (mathematical calculation/relationship),

Independent Claim 18:
“means for processing, for each node of the plurality of nodes, in response to a condition being met:
incrementing a count for each serially transmitted portion of the input data” (mathematical calculation/relationship); 
“wherein the means for processing is further for, in response to the count meeting a threshold (mathematical relationship), for each node that stored the input data:
adding a second source identification data to the output of the transfer function” (mathematical calculation/relationship),
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it recites the additional elements:
Independent Claim 1:
“an input interface configured to receive input data for neural network processing”, and this limitation amounts to an interface which is considered part of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). Further, this limitation recites “receive input data…”, being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g));
“a common serial bus configured to serially transmit portions of the input data and a first source identification data to a plurality of nodes of a neural network”, and this limitation amounts to a common serial bus which is considered part of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). Further, this limitation recites “serially transmit portions of the input data…”, being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g));
“wherein each node of the plurality of nodes is configured to:
in response to a condition being met, store each portion of the input data in a respective register of the node”, and this limitation amounts to storing a portion of input data, therefore, it is an insignificant extra solution activity;
“in response to the count meeting a threshold, for each node that stored the input data: 
transmit the stored input data to a transfer function of the node; being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g)); 
receive an output of the transfer function; being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g)); 
[…]
transmit the output of the transfer function with the second source identification data to each node of the plurality of nodes via the common serial bus; being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g)).

Independent Claim 8:
“receiving input data for processing in a neural network comprising a plurality of nodes”, and this limitation recites “receiving input data…”, being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g));
“transmitting the input data and first source identification data to the plurality of nodes via a common serial bus, wherein the common serial bus serially transmits portions of the input data and the first source identification data to the plurality of nodes”, and this limitation amounts to a common serial bus which is considered part of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). Further, this limitation recites “serially transmit portions of the input data…”, being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g));
“for each node of the plurality of nodes, in response to a condition being met: 
storing each serially transmitted portion of the input data in a respective register of the node of the plurality of nodes”, and this limitation amounts to storing a portion of input data, therefore, it is an insignificant extra solution activity;
“in response to the count satisfying a threshold, for each node that stored the input data: transmitting, from the nodes that stored the input data, the stored input data to a transfer function of the node; being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g)); 
receiving an output of the transfer function; being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g)); 
[…]
transmitting the output of the transfer function with the second source identification data to each node of the plurality of nodes via the common serial bus; being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g)).

Independent Claim 18:
“means for receiving input data for processing in a neural network comprising a plurality of nodes”, and this limitation recites “receiving input data…”, being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g));
“means for transmitting serially portions of the input data and first source identification data to the plurality of nodes”, and this limitation amounts to a common serial bus which is considered part of a general purpose computer that applies a judicial exception, by use of conventional computer functions; therefore, it does not qualify as a particular machine (see MPEP 2106.05(b)). Further, this limitation recites “serially transmit portions of the input data…”, being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g));
“means for processing, for each node of the plurality of nodes, in response to a condition being met: 
storing each serially transmitted portion of the input data”, and this limitation amounts to storing a portion of input data, therefore, it is an insignificant extra solution activity;
“wherein the means for processing is further for, in response to the count meeting a threshold, for each node that stored the input data: 
receiving an output of a transfer function; being a pre-solution activity (data gathering) considered as insignificant extra solution activity (see 2106.05(g)); 
[…]
wherein the means for transmitting is further for serially transmitting the output of the transfer function with the second source identification data to each of the nodes of the plurality of nodes; being a post-solution activity (data outputting) considered as insignificant extra solution activity (see 2106.05(g)).
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited above amount to no more than generic computer components, pre-solution and post-solution activities (insignificant extra solution activities). 
Moreover, re-evaluation of any additional elements or combination of elements that were considered to be insignificant extra-solution activity is needed to determine if they are considered well-understood, routine and conventional limitations: 
Independent Claim 1:
“an input interface configured to receive input data for neural network processing”, and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“a common serial bus configured to serially transmit portions of the input data and a first source identification data to a plurality of nodes of a neural network”, and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“wherein each node of the plurality of nodes is configured to:
in response to a condition being met, store each portion of the input data in a respective register of the node”, and this limitation amounts to storing information, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (iv);
“in response to the count meeting a threshold, for each node that stored the input data: 
transmit the stored input data to a transfer function of the node; and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i); 
receive an output of the transfer function; and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i); 
[…]
transmit the output of the transfer function with the second source identification data to each node of the plurality of nodes via the common serial bus; and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i).

Independent Claim 8:
“receiving input data for processing in a neural network comprising a plurality of nodes”, and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“transmitting the input data and first source identification data to the plurality of nodes via a common serial bus, wherein the common serial bus serially transmits portions of the input data and the first source identification data to the plurality of nodes”, and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“for each node of the plurality of nodes, in response to a condition being met: 
storing each serially transmitted portion of the input data in a respective register of the node of the plurality of nodes”, and this limitation amounts to storing information, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (iv);
“in response to the count satisfying a threshold, for each node that stored the input data: transmitting, from the nodes that stored the input data, the stored input data to a transfer function of the node; and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i); 
receiving an output of the transfer function; and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i); 
[…]
transmitting the output of the transfer function with the second source identification data to each node of the plurality of nodes via the common serial bus; and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i).

Independent Claim 18:
“means for receiving input data for processing in a neural network comprising a plurality of nodes”, and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“means for transmitting serially portions of the input data and first source identification data to the plurality of nodes”, and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i);
“means for processing, for each node of the plurality of nodes, in response to a condition being met: 
storing each serially transmitted portion of the input data”, and this limitation amounts to storing information, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (iv);
“wherein the means for processing is further for, in response to the count meeting a threshold, for each node that stored the input data: 
receiving an output of a transfer function; and this limitation amounts to receiving data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i); 
wherein the means for transmitting is further for serially transmitting the output of the transfer function with the second source identification data to each of the nodes of the plurality of nodes; and this limitation amounts to transmitting data, further considered well-understood, routine and conventional under MPEP 2106.05(d) II (i).
The claims are not patent eligible.
Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception, do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception
- Claim 2 (the processor is a generic computer component, and the loading is considered retrieving information in memory being well understood, routine and conventional under MPEP 2106.05(d) II (iv));
- Claim 3 (receiving information, being well understood, routine and conventional under MPEP 2106.05(d) II (i), and the weights configuration corresponds to mathematical calculations);
- Claim 4 (storing information in memory being well understood, routine and conventional under MPEP 2106.05(d) II (iv));
- Claim 5 (storing information in memory being well understood, routine and conventional under MPEP 2106.05(d) II (iv));
- Claim 6 (matching data is considered a mental step (observe and evaluate), being an abstract idea);
- Claim 7 (transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 9 (transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 10 (broadcasting/transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 11 (nodes in the layers of a neural network are recited at a high level of generality, and a neural network is a mathematical function/relationships);
- Claim 12 (transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 13 (hardware chips or processor are recited at a high level of generality and they amounts to generic computer components);
- Claim 14 (broadcasting/transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 15 (broadcasting/transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
- Claim 16 (resetting a count is recited at a high level of generality and amounts to mathematical functions/calculations);
- Claim 17 (matching data is considered a mental step (observe and evaluate), being an abstract idea);
- Claim 19 (matching data is considered a mental step (observe and evaluate), being an abstract idea);
- Claim 20 (transmitting information being well understood, routine and conventional under MPEP 2106.05(d) II (i));
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Examiner’s comments
For claims 1-20, no art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action. 
Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
112 rejections.
Examiner’s response:
	Rejections are withdrawn in view of claim amendments and applicant’s explanation.
In reference to Applicant’s arguments about:
112 rejections.
Examiner’s response:
	Rejections are withdrawn in view of claim amendments and applicant’s explanation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126